DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.  
The following is an examiner’s statement of reasons for allowance: After a review and search of the claimed subject matter, the Office is in agreement with the International Searching Authority that Balduf (WO 2008/145418; US 2010/0144931 being a US equivalent) represents the closest related prior art (see references as well as the Written Opinion of the ISA, of record).  While Balduf does suggest that the methacrolein produced from the partial oxidation of isobutene and/or tert-butanol (relative first stage) may be sent directly to oxidation-esterification, instant claims 1 and 2 distinctly require that it is the unreacted methacrolein from the partial oxidation of the initial methacrolein intermediate product from said first stage which is separated from the intermediate methacrylic acid and then subjected to oxidation-esterification.  While the reactions themselves appear to be separately known, there is no particular motivation found in the prior art to modify the process of Balduf in order to arrive at the instantly claimed invention without relying upon the impermissible use of hindsight reconstruction.  As such, the claimed process is deemed to be both a novel and non-obvious process over the process described by Balduf.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732